Citation Nr: 0836726	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  03-37 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
neuralgia of the median nerve of the right thumb, for the 
period since May 1, 2005.

2.   Entitlement to restoration of a 40 percent evaluation 
for evaluation for neuralgia of the median nerve of the right 
thumb, for the period from May 1, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

 Appellant and his friend



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from September 1977 
to March 1978.  He also had subsequent Army National Guard 
service until July 1998.

These claims initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  In part, the August 2002 rating 
action increased the rating assigned the veteran's right 
thumb disorder to 40 percent, effective from September 13, 
2001.  The rating was subsequently reduced to 30 percent, 
effective from May 1, 2005.  See January 2005 RO rating 
decision.

In April 2006, the Board remanded the veteran's case to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for further development.  In August 2006, the veteran 
testified during a personal hearing at the RO.  In December 
2007, the Board denied the veteran's claim for a rating in 
excess of 40 percent for neuralgia of the median nerve of the 
right thumb prior to May 1, 2005, and remanded the remaining 
two issues to the RO via the AMC.

For the reasons outlined below, this appeal is again REMANDED 
to the RO via the AMC.  Consistent with the instructions 
below, VA will notify the veteran of any further action 
required on his part.


REMAND

As indicated in the Introduction, this claim was most 
recently remanded in December 2007.  Unfortunately, the Board 
finds that the ordered development was not sufficiently 
completed.  Accordingly, remand is mandatory.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In this regard, the Board notes that, as part of the December 
2007 remand, the RO/AMC was directed to afford the veteran 
"VA orthopedic and neurological examinations by physicians" 
with appropriate expertise to determine the nature and 
severity of the veteran's service-connected right thumb 
disability.  Although the veteran underwent VA in January 
2008, a physician's assistant performed the study.  Moreover, 
the physician's assistant  was unable to determine at what 
level the veteran's non-service-connected epiondylitis, 
carpal tunnel syndrome and right thumb pain contributed to 
his overall condition.  

As such, the development ordered was not accomplished.  Given 
that the current examination findings will have a direct 
bearing on the adjudication of the remaining claims 
additional action is required.  Stegall v. West, 11 Vet. App. 
271 (1998).

Accordingly, this case is REMANDED to the RO/AMC for the 
following actions:

1.  The veteran should be afforded VA 
orthopedic and neurological examinations 
by physicians with appropriate expertise 
(preferably an orthopedist and 
neurologist, if available) to determine 
the current severity and all 
manifestations of the claimant's service-
connected neuralgia of the median nerve 
of the right thumb.  All indicated tests 
and studies, including range of motion 
studies, should be performed, and all 
findings should be reported in detail.  
In accordance with the latest AMIE 
worksheets for rating thumb and median 
nerve disorders, the examiners are to 
provide a detailed review of the 
veteran's pertinent medical history, 
current complaints, and the nature and 
extent of any neuralgia of the median 
nerve of the right thumb. 

*	Tests of joint motion against 
varying resistance should be 
performed. 

*	The extent of any 
incoordination, weakened 
movement and excess 
fatigability on use should be 
described. 

*	The physicians should identify 
any objective evidence of pain 
or functional loss due to pain.  
The specific functional 
impairment due to pain should 
be identified, and the 
examiners must assess the 
nature and extent of any pain.  
The physicians should express 
an opinion concerning whether 
there would be additional 
limits on functional ability on 
repeated use or during flare-
ups (if the veteran describes 
flare-ups).  If feasible, 
express this in terms of 
additional degrees of 
limitation of motion on 
repeated use or during flare-
ups.  If this is not feasible, 
the physician(s) should so 
state, and explain why.

The neurological examiner should identify 
the specific nerve affected by the 
veteran's service-connected right thumb 
disorder, and should identify any and all 
neurological residuals associated with 
the thumb disorder.  To the extent 
possible, the examiner should attempt to 
distinguish the manifestations of the 
veteran's neuralgia of the median nerve 
of the right thumb from any other 
neurological disorder, to include carpal 
tunnel syndrome.  If such a distinction 
cannot be made without engaging in 
speculation the examiner should so state.

The rationale for all opinions expressed 
must be provided.  The claims files, 
including a copy of this remand, must be 
made available to the examiners for 
review.

2.  The RO/AMC should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If either 
report is deficient in any manner, the 
RO/AMC must implement corrective 
procedures at once.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for one 
or both of the scheduled examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed issues of 
entitlement to a rating in excess of 30 
percent for neuralgia of the median nerve 
of the right thumb for the period since 
May 1, 2005; and entitlement to 
restoration of a 40 percent evaluation 
for neuralgia of the median nerve of the 
right thumb for the period from May 1, 
2005.  If the appeal is to any extent 
denied, the veteran and his 
representative must be provided a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) that includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  Not 
action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




